Citation Nr: 0001177	
Decision Date: 01/13/00    Archive Date: 01/27/00

DOCKET NO.  98-07 522	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUE

Entitlement to a rating in excess of 20 percent for post-
operative residuals of a fracture of the right humerus with 
axillary nerve palsy. 


ATTORNEY FOR THE BOARD

K. J. Loring, Counsel


INTRODUCTION

The veteran had active military service from April 1982 to 
April 1986.

This matter arises from a November 1996 rating decision from 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Chicago, Illinois, which granted service connection and 
assigned a 20 percent rating.  The veteran filed a 
substantive appeal to the assigned rating and the case was 
referred to the Board of Veterans' Appeals (Board) for 
resolution.  The Board remanded the case in April 1999 for 
additional development and the case has been returned for 
Board review.


FINDING OF FACT

The post-operative residuals of the veteran's fractured right 
humerus are productive of some slight limitation of flexion 
and abduction with atrophy and decreased tone of the 
pectoralis major but no loss of deep fascia or loss of 
strength, nor more than mild incomplete paralysis of a nerve 
affecting the right upper extremity.


CONCLUSION OF LAW

The schedular criteria for a disability evaluation in excess 
of 20 percent for post-operative residuals of a fractured 
right humerus with axillary nerve palsy, have not been met.  
38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. § 4.71a, 
Diagnostic Codes 5201, 5202; 38 C.F.R. § 4.73, Diagnostic 
Code 5303; 38 C.F.R. §§ 4.20, 4.124, Diagnostic Code 8599-
8513 (1999).


REASONS AND BASES FOR FINDING AND CONCLUSION

The veteran is appealing the original assignment of a 
disability evaluation following an award of service 
connection, and, as such, the claim for the increased 
evaluation is well grounded.  38 U.S.C.A. § 5107(a); Shipwash 
v. Brown, 8 Vet. App. 218, 224 (1995).  As it is also an 
appeal from an initial grant of service connection and 
originally assigned evaluation, separate evaluations may be 
assigned for separate time periods that are under evaluation.  
That is, the Board must consider "staged ratings" based 
upon the facts found during the time period in question.  
Fenderson v. West, 12 Vet. App. 119 (1999).  The Board also 
finds that the duty to assist the veteran has been met and 
that the record as it stands allows for an equitable 
determination of the veteran's appeal.  38 U.S.C.A. 
§ 5107(a). 
In assessing the veteran's disability, the Board reviews the 
evaluations as determined by the application of a schedule of 
ratings which is based on average impairment of earning 
capacity.  38 U.S.C.A. § 1155.  Separate diagnostic codes 
identify the various disabilities.  Where there is a question 
as to which of two evaluations shall be applied, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria for that rating.  Otherwise, 
the lower rating will be assigned.  Any reasonable doubt 
regarding a degree of disability will be resolved in favor of 
the veteran.  38 C.F.R. §  4.7 (1999).

At the outset, the Board notes that the veteran's claim was 
remanded for VA examination, to include evaluation of 
functional loss of motion and an evaluation that comports 
with the requirements of Deluca v. Brown 8 Vet. App. 202 
(1995).  The veteran was notified of the remand and scheduled 
for a VA examination in June 1999, and he failed to report 
for the examination.  Regulations provided that when a 
claimant fails to report for a scheduled examination without 
good cause or adequate explanation, the VA may rely on the 
available evidence of record to rate the veteran's 
disabilities.  See Engelke v. Gober 10 Vet. App. 396. 399 
(1997); Olson v. Principi, 3 Vet. App. 480, 482 (1992).  
Indeed, the veteran's claim for an increased rating may be 
denied on the basis of his failure to appear alone.  38 
C.F.R. § 3.655(b) (1999).  

In the instant case, the Board finds that as the veteran 
failed to appear for an examination, the evidence of record 
will be deemed sufficient for rating purposes and the claim 
will be reviewed accordingly. 

The veteran was granted service connection for residuals of a 
fractured right humerus with axillary nerve palsy effective 
March 1995, subsequent to a motor vehicle accident during 
service.  He was assigned a 20 percent rating based upon a 
December 1995 VA examination report and service medical 
records from January 1986 reflecting a diagnosis of complete 
axillary nerve palsy on the right as shown in a January 1986 
electromyography (EMG).  

The 20 percent rating was assigned pursuant to 38 C.F.R. 
§ 4.71a, Diagnostic Code 5202, which refers to impairment of 
the shoulder and arm, and § 4.73, Diagnostic Code 5303, which 
refers to muscle injuries.  Also potentially applicable is 
Diagnostic Code 5201, which provides a 20 percent rating with 
a showing of limitation of either arm at the shoulder.  The 
next higher rating of 30 percent under Diagnostic Code 5201 
for a major or dominant shoulder disability (the minor 
shoulder is rated 20 percent), requires a showing of 
limitation of motion of the arm to midway between the side 
and shoulder level.  There is no indication of impaired union 
of the shoulder joint with episodes of dislocation and 
guarding of movement at the shoulder level.  The veteran's 
right shoulder showed minimal limitation of motion in 
abduction and flexion to 150 degrees, as the full range is to 
190 degrees (See 38 C.F.R. § 4.71, Plate I (1999)), and full 
motion in 90 degree rotation internally and externally.  
Thus, there was no basis for a compensable rating under 
Diagnostic Code 5202, which provides a minimum 20 percent 
rating for impaired union of the shoulder joint with episodes 
of dislocation and guarding of movement at the shoulder 
level, nor is there any basis for a rating compensable rating 
for limitation of motion of the arm under Code 5201.  

However, since injury to the veteran's muscles is involved, 
38 C.F.R. § 4.73, Diagnostic Code 5303, is also for 
consideration.  This diagnostic code refers to Muscle Group 
III, the intrinsic muscles of the shoulder girdle, including 
pectoralis major 1 and deltoid.   These muscles function in 
the elevation and abduction of the arm to shoulder level and 
act in conjunction with Group II muscles in forward and 
backward swing of the arm.  A 20 percent rating under this 
code is indicative of moderate impairment and a 30 percent 
rating is indicative of moderately severe impairment.  

In assessing the degree of muscle impairment, the regulations 
provide that a moderate disability is indicated by signs of 
moderate loss of deep fascia or muscle substance or 
impairment of the muscle tonus, and of definite weakness or 
fatigue in comparative tests.  A moderately severe disability 
is indicated by objective findings of loss of deep fascia, 
muscle substance, or normal firm resistance of muscles 
compared with the sound side, or tests of strength and 
endurance which demonstrate positive evidence of impairment 
when compared with the sound side.  38 C.F.R. § 4.56(d) 
(1999).

As is apparent from the most recent VA examination report, 
the residuals of the veteran's fractured right humerus are 
productive of no more than a moderate impairment to the 
muscles.  The veteran reported decreased motion in external 
rotation of his right shoulder and stated that he had 
numbness under his right arm.  However, the physical 
examination revealed biceps and radial reflexes of 2+, and 
5/5 strength in the right upper extremity and right shoulder.  
There was crepitus in the right shoulder, but it was stable.  
The only evidence of decreased muscle tone and atrophy 
involved the pectoralis major, superiorly to the axilla on 
the right.  There was no muscle herniation or adhesions.  
There were 3 surgical scars that had healed with keloid.  The 
range of motion was reported as abduction and flexion 150 
degrees bilaterally, internal and external rotation to 90 
degrees.  The examiner noted that she could see the ligament 
moving with right shoulder motion because of muscle atrophy 
over the ligament.  Sensation to pinprick was good and 
symmetrical with the exception of an approximate one-inch 
area, 5 inches below the humeral head.  An X-ray of the right 
shoulder and humerus showed an old healed fracture of the 
junction of the proximal and middle thirds of the humerus.  A 
screw was noted extending from the inferior aspect of the 
glenoid to the base of the coracoid process.  The diagnosis 
was reported as status post compound fracture, right humerus 
and muscle atrophy, Group II. 

As to any neurological impairment, there is some indication 
of axillary nerve involvement but there no medical evidence 
to show any appreciable loss of strength, sensation, or any 
other disability consistent with more than mild incomplete 
paralysis.  See 38 C.F.R. §§ 4.20 (rating by analogy; there 
is no diagnostic code directly on point for axillary nerve 
injury), 4.124, Code 8599-8513.  It is pertinent to note 
that, under 38 C.F.R. § 4.55, a muscle injury rating will not 
be combined with a peripheral nerve paralysis rating of the 
same body part, unless the injuries affect entirely different 
functions.  The Board finds no basis to assign a separate 
rating here as the residuals of the service-connected injury 
affect the same functions.  38 C.F.R. § 4.14; Esteban v. 
Brown, 6 Vet. App. 259 (1994).   
As there is no medical evidence of definite weakness, 
fatigue, or loss of strength of the muscles in question, no 
more than mild incomplete paralysis of a nerve affecting the 
right shoulder and arm, and no compensable limitation of 
motion of the right arm and shoulder, the Board concludes 
that the preponderance of the evidence is against a rating in 
excess of 20 percent.  Moreover, as there is no medical 
evidence of the veteran's condition subsequent to the 
December 1995 VA examination, and the veteran failed to 
appear for a requested VA examination, there is no basis for 
considering a rating in excess of 20 percent at any time 
since the initial grant of service connection.  Accordingly, 
the claim must be denied.  

It follows that, as the preponderance of the evidence is 
against the claim, there is no evidence of record in relative 
equipoise, and doctrine of reasonable doubt is not for 
application.  38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 
Vet. App. 49, 54 (1990).   



ORDER

Entitlement to a rating in excess of 20 percent for post 
operative residuals of a fractured right humerus with 
axillary nerve palsy is denied.  



		
	R. F. WILLIAMS 
	Member, Board of Veterans' Appeals



 

